PER CURIAM.
Upon consideration of petitioner’s response to the order of October 26, 2015, the Court has determined that the petition for writ of certiorari failed to invoke the Court’s jurisdiction in a timely manner.
In order to invoke the Court’s jurisdiction in a timely manner, a petitioner must file a petition for writ of certiorari within 30 days of rendition of the order on review. Fla. R. App. P. 9.100(c)(1). Here, the Order Denying Mandamus Relief was rendered by filing with the lower tribunal clerk on July 7, 2015. In order to invoke the Court’s jurisdiction to review the order, the petition should have been filed no later than August 6, 2015. The petition was filed four days later on August 10, 2015. Accordingly, the petition is dismissed as untimely.
ROBERTS, C. J., SWANSON and MAKAR, JJ., concur.